*313The opinion of the court was delivered by
Wheeler, J.
The plaintiff having “ without cause and before said job was completed, voluntarily abandoned the contract and refused to finish the house,” probably could not have recovered anything for what he had done, had the defendant done nothing more with him about it. But when the defendant brought in an account of labor done and expense incurred by himself on the job, and of work necessary to complete the job, as a claim in his favor against the plaintiff, with a claim for other damages for not completing the contract, in answer to the plaintiff’s action for the contract price, and had the- same allowed to him in that action, he received an .equivalent for the performance of the contract, and in effect made it the same as if the plaintiff had performed it, and entitled the plaintiff to be allowed the contract price at the same time, as a claim in his favor against the defendant. The referee appears to have adjusted the claims of the parties according to this view, and the judgment of the county court upon his adjustment as reported, is correct.
Judgment affirmed.